ROVIRA, Justice,
dissenting:
I agree with the majority opinion except as to Part IV and therefore would discharge the rule.
According to the majority opinion, the defendant’s motion to dismiss the charges against him is being granted because he was not promptly informed of what he already knew. The facts, which are not in dispute, reflect that on June 2, 1980, four days after the Larimer County detainer was filed against him, the defendant sent a request to the federal prison officials requesting a speedy disposition of the detainer.
The majority opinion holds that since the federal prison officials delayed for 56 days in informing him of the Larimer County de-tainer and since he was not informed of his right to request a disposition of the information, the multiple charges of theft against him must be dismissed. I disagree.
One of the purposes of the Interstate Agreement on Detainers (Agreement) is to make sure that the individual held in custody is aware of his right to have pending charges against him tried within a prescribed period of time. The record here reflects that the defendant knew of his right and exercised that right, and that trial was set in Larimer County within the prescribed period of time. The defendant had obtained all the benefits of the Agreement and was in no way prejudiced by the delay in advising him.
The majority opinion elevates form over substance. It, in effect, holds that because the federal prison officials did not tell defendant what he already knew, and they knew he knew it (defendant’s June 2, 1980, request for speedy disposition), the theft charges must be dismissed. I do not agree that the Agreement requires such a construction and would discharge the rule.
I am authorized to say that DUBOFSKY and LOHR, JJ., join me in this dissent.